Citation Nr: 1713537	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  14-31 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's death, to include as secondary to herbicide exposure during military service.


REPRESENTATION

Appellant represented by:	Tara R. Goffney, Esq.


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to April 1971 and from May 1974 to March 1993, to include service in the Republic of Vietnam from December 1968 to April 1971.  He died in December 2011; the Appellant in this case is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in December 2011; the immediate cause of death was adenocarcinoma of the esophagus.

2.  The Veteran was exposed to herbicides during his active service in the Republic of Vietnam from December 1986 to April 1971.

3.  The evidence is at least in equipoise as to whether adenocarcinoma of the esophagus is related to service.

4.  The weight of the evidence shows that adenocarcinoma of the esophagus was the principal cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death are met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 1310, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In the case of a Veteran who served in the Republic of Vietnam, service connection will also be presumed for certain specified diseases based on presumed exposure to herbicide agents, to include Agent Orange, in Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307 (a)(6), 3.309(e).  

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related to death.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016); see also Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

The Veteran's death certificate showed that he died in December 2011 and the immediate cause of death was cancer of the esophagus.  He was not service connected for this disability at the time of his death.  The Appellant contended the Veteran's adenocarcinoma of the esophagus was a result of the Veteran's exposure to herbicides and other carcinogenic hazards during service.  

The Board notes that the Veteran had verified service in the Republic of Vietnam from December 1968 to April 1971; the Veteran is therefore presumed to have been exposed to herbicides as a result of his military service.  See 38 C.F.R. § 3.307 (a)(6)(iii) (2016).  Esophageal cancer/adenocarcinoma of the esophagus is not one of the specified diseases enumerated in 38 C.F.R. 3.309(e).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from alternatively establishing entitlement to service connection with proof of direct causation linking his claimed disability to military service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the Board will consider if direct service connection is warranted.  

In support of her claim, the Appellant submitted a September 2015 report from Dr. I.P, the Veteran's treating medical oncologist, which noted he reviewed the medical history pertinent to the Veteran's case.  Dr. I.P. stated that the Veteran was a healthy 20-year old man at the time of his enlistment examination in December 1966, with a clinical record negative for any defects, except a scar on his chin.  He noted the April 1971 exam documents also revealed a clean bill of health.  He reported that in March 2011, the Veteran was diagnosed with late stage adenocarcinoma of the esophagus at the age of sixty-four years old.  He stated that the Veteran did not have any of the major risk factors for developing adenocarcinoma of the esophagus, as he was healthy, average weight, had no history of smoking or alcohol abuse, and did not have a significant history of reflux/GERD.  

Additionally, Dr. I.P. noted that during the Veteran's service in Vietnam, he was exposed to Agent Orange.  He cites to a study from the American Journal of Epidemiology entitled, Health Effects of Dixion Exposure: A 20 Year Mortality Study.  Dr. I.P. noted the study indicated that there is an increased risk of developing digestive cancers, including stomach, colon, liver, pancreas, and other digestive cancers as a result of dioxin exposure.  He stated that the term "other digestive cancers" included esophageal cancers.  He noted that other than this study, he had been unable to find a specific reference to adenocarcinoma of the esophagus and Agent Orange; however, he attributed this to the relatively rare occurrence of this cancer and thus, insufficient studies of it.  Dr. I.P. opined that because Agent Orange components have been showed to increase adenocarcinoma of the digestive tract, it is at least as likely as not that the Veteran's exposure to herbicides is a causative factor of his adenocarcinoma of the esophagus.  

Further, Dr. I.P. stated the Veteran had exposure to benzene, due to significant smoke inhalation, in his work as a rescue operator during his military service.  He noted that smoke inhalation resulting from rescue operations, as well as grenade launches, and the components of helicopter jet fuel containing benzene, exacerbated the Veteran's risks for the development of cancer.  Specifically, he noted benzene is a known carcinogen in humans, and has been specifically linked to an increased risk of development of esophageal cancer.  In support, he cited to a September 2002 EPA report.   Dr. I.P. opined that based on his research and full consideration of the Veteran's history and diagnostic treatment, as well as all other risk factors, it is at least as likely as not that the Veteran developed esophageal cancer as a result of the occupational hazards of his assignments in the Special Forces during service.  
The Board finds that this opinion is highly probative as it was rendered by a Board certified oncologist.  Further, it was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The private doctor considered the nature of the Veteran's adenocarcinoma of the esophagus and medical history in proffering the opinion.  The claims file does not contain any evidence to the contrary.  Thus, for the reasons discussed above, the evidence is at least in equipoise as to whether the Veteran's adenocarcinoma of the esophagus was incurred due to his herbicide and benzene exposure during service in Vietnam.  See 38 C.F.R. § 3.102.  

Additionally, as noted above, the weight of the evidence shows that adenocarcinoma was the principal (primary) cause in producing the Veteran's death, as it was the immediate cause of death listed on his December 2011 death certificate.  Thus, entitlement to service connection for cause of the Veteran's death is warranted.

In reaching the above conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107 (b) (West 2014); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for cause of the Veteran's death is granted.


____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


